DETAILED ACTION
This office action is in response to the amendment filed on 04/29/2021. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2021 has been considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 11, 16-17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Huang et al. WO 2016041377. Examiner’s Note: The paragraph numbers start in the description with the first paragraph being paragraph number one (see translation document).
	Regarding Claim 1, Huang teaches (Figure 4) a surge protection circuit (110-130) comprising: a bidirectional voltage suppressor (130, par. 17);  a thyristor surge suppression unit (110 and 120) connected in parallel with the bidirectional voltage suppressor, wherein a first end of the bidirectional voltage suppressor is connected to a first end of the thyristor surge suppression unit, and a second end of the bidirectional voltage suppressor is connected to a second end of the thyristor surge suppression unit, wherein a breakover voltage or a breakdown voltage in a direction from the first end of the thyristor surge suppression unit to the second end of the thyristor surge suppression unit is greater than a clamping voltage in a direction from the first end of the bidirectional voltage suppressor to the second end of the bidirectional voltage suppressor (see Paragraphs 7-10); and wherein a breakover voltage in a direction from the second end of the thyristor surge suppression unit to the first end of the thyristor surge suppression unit is less than a clamping voltage in a direction from the second end of the bidirectional voltage suppressor to the first end of the bidirectional voltage suppressor (See paragraphs 7-10);  wherein the thyristor surge suppression unit (120-110) is an asymmetric thyristor surge suppression unit (par. 13-14), wherein the asymmetric thyristor surge suppression unit (120-110) is a forward conductive and reversely backward non-conductive thyristor surge suppressor (when a diode is used, par. 13-14). (For Example: Paragraphs 7-10, 13-14 and 17-19)
	Regarding Claims 6 and 16, Huang teaches (Figure 4)wherein the bidirectional voltage suppressor (130) is a bidirectional transient voltage suppressor (TVS), a bidirectional asymmetric TVS, a voltage- dependent resistor, or a bidirectional Zener diode (par. 17). (For Example: Paragraphs 7-10, 13-14 and 17-19)
	Regarding Claims 7 and 17, Huang teaches (Figure 4) wherein a clamping voltage in a direction from a first end of the bidirectional asymmetric TVS (130) to a second end of the bidirectional asymmetric TVS is less than a clamping voltage in a direction from the second end of the bidirectional asymmetric TVS to the first end of the bidirectional asymmetric TVS (par. 7-10). (For Example: Paragraphs 7-10, 13-14 and 17-19) 
	Regarding Claim 11, Huang teaches (Figure 4) An electronic device (Fig. 4), comprising: a main circuit (protected device, right side Fig. 4) comprising an input end; and a surge protection circuit (110-130) that comprises a bidirectional voltage suppressor (130) and a thyristor surge suppression unit (120-130) connected in parallel with the bidirectional voltage suppressor, wherein a first end of the bidirectional voltage suppressor is connected to a first end of the thyristor surge suppression unit, and a second end of the bidirectional voltage suppressor is connected to a second end of the thyristor surge suppression unit (See fig. 4), wherein a breakover voltage or a breakdown voltage in a direction from the first end of the thyristor surge suppression unit (110-120) to the second end of the thyristor surge suppression unit is greater than a clamping voltage in a direction from the first end of the bidirectional voltage suppressor to the second end of the bidirectional voltage suppressor (par. 7-10), wherein a breakover voltage in a direction from the second end of the thyristor surge suppression unit (110-120) to the first end of the thyristor surge suppression unit is less than a clamping voltage in a direction from the second end of the bidirectional voltage suppressor to the first end of the bidirectional voltage suppressor (par. 7-10), wherein the thyristor surge suppression unit (120-110) is an asymmetric thyristor surge 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. WO 2016041377 in view of  Stolarczyk US 4912589.
	Regarding Claims 8 and 18, Huang teaches (Figure 4) Huang teaches (Figure 4) a surge protection circuit (110-130) comprising: a bidirectional voltage suppressor (130, par. 17);  a thyristor surge suppression unit (110 and 120) connected in parallel with the bidirectional voltage suppressor. (For Example: Paragraphs 7-10, 13-14 and 17-19)
	Huang does not teach further comprising a tripping device, wherein the thyristor surge suppression unit is connected in parallel to a branch composed of both the tripping device and the bidirectional voltage suppressor which are connected in series, or the bidirectional voltage suppressor is connected in parallel to a branch composed of 
	Stolarczyk teaches (Figure 9) further comprising a tripping device (570), wherein the surge suppression unit (500, 586 and 520) is connected in parallel to a branch (made with elements 580-584) composed of both the tripping device and the voltage suppressor (580-584) which are connected in series, or the voltage suppressor is connected in parallel to a branch composed of both the tripping device and the surge suppression unit which are connected in series. (For Example: Col. 7)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Huang to include further comprising a tripping device, wherein the thyristor surge suppression unit is connected in parallel to a branch composed of both the tripping device and the bidirectional voltage suppressor which are connected in series, or the bidirectional voltage suppressor is connected in parallel to a branch composed of both the tripping device and the thyristor surge suppression unit which are connected in series, as taught by Stolarczyk to improve protection to the system. 
	Regarding Claims 9 and 19, Huang teaches (Figure 4) Huang teaches (Figure 4) a surge protection circuit (110-130) comprising: a bidirectional voltage suppressor (130, par. 17);  a thyristor surge suppression unit (110 and 120) connected in parallel with the bidirectional voltage suppressor. (For Example: Paragraphs 7-10, 13-14 and 17-19)
	Huang does not teach further comprising two tripping devices, which comprise a first tripping device and a second tripping device, wherein the first tripping device and 
	Stolarczyk teaches (Figure 9) further comprising two tripping devices (550 and 570), which comprise a first tripping device and a second tripping device, wherein the first tripping device (570) and the bidirectional voltage suppressor (580-584) are connected in series to form a first branch, the second tripping device (550) and the thyristor surge suppression unit (500, 586 and 520) are connected in series to form a second branch, and the first branch is connected in parallel with the second branch. (For Example: Col. 7)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Huang to include further comprising two tripping devices, which comprise a first tripping device and a second tripping device, wherein the first tripping device and the bidirectional voltage suppressor are connected in series to form a first branch, the second tripping device and the thyristor surge suppression unit are connected in series to form a second branch, and the first branch is connected in parallel with the second branch, as taught by Stolarczyk to improve protection to the system. 

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. WO 2016041377 in view of Kashyap et al. US 20170187181.
	Regarding Claims 10 and 20, Huang teaches (Figure 4) Huang teaches (Figure 4) a surge protection circuit (110-130) comprising: a bidirectional voltage suppressor (130, par. 17);  a thyristor surge suppression unit (110 and 120) connected in parallel with the bidirectional voltage suppressor. (For Example: Paragraphs 7-10, 13-14 and 17-19)
	Huang does not teach further comprising a unidirectional diode, wherein the thyristor surge suppression unit is connected in parallel to a branch composed of both the unidirectional diode and the bidirectional voltage suppressor which are connected in series, wherein an anode of the unidirectional diode is connected to the first end of the thyristor surge suppression unit, or a cathode of the unidirectional diode is connected to the second end of the thyristor surge suppression unit.
	Kashyap teaches (Figure 4b) further comprising a unidirectional diode (par. 25, 30 right), wherein the thyristor surge suppression unit (30 left) is connected in parallel to a branch (right branch) composed of both the unidirectional diode and the bidirectional voltage suppressor (other 30 right) which are connected in series, wherein an anode of the unidirectional diode is connected to the first end of the thyristor surge suppression unit, or a cathode of the unidirectional diode is connected to the second end of the thyristor surge suppression unit. (For Example: Paragraphs 24-26 and 36)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Huang to include further comprising a unidirectional diode, wherein the thyristor surge suppression unit is connected in parallel to a branch composed of both the unidirectional diode and the bidirectional voltage suppressor which are connected in series, wherein an anode of the . 
Response to Arguments
Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive. 
Applicant argued that “But, Huang does not disclose that when the power port receives a surge current from negative to positive, there can be only one device on the protection branch. In contrast, in the present application, the thyristor surge suppression… and reversely non-conductive thryristor surge suppressor”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., there can be only one device on the protection branch) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).




Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838